LETTER OF TRANSMITTAL To Tender Shares of Preferred Stock (Designated Auction Market Preferred Shares – All Series) of Neuberger Berman Real Estate Securities Income Fund Inc. Pursuant to the Offer to Purchase dated March 1, 2011 THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., NEWYORK CITY TIME, ON MONDAY, MARCH 28, 2011, UNLESS THE OFFER IS EXTENDED. The Depositary for the Offer is: Continental Stock Transfer & Trust Company Delivery by First Class Mail, By Registered, Certified or Express Mail, By Overnight Courier, or By Hand should be directed to: Continental Stock Transfer & Trust Co. 17 Battery Place – 8th Floor New York, NY 10004 The Information Agent for the Offer is: Okapi Partners LLC 437 Madison Ave, 28th Floor New York, NY 10022 (212) 297-0720 Toll Free: (877) 796-5274 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. This Letter of Transmittal relates to the offer by Neuberger Berman Real Estate Securities Income Fund Inc. (the “Fund”) to purchase for cash up to 100% of its outstanding shares of preferred stock, par value $0.0001 per share and liquidation preference of $25,000 per share, designated Auction Market Preferred Shares, Series A, Auction Market Preferred Shares, Series B, Auction Market Preferred Shares, Series C, Auction Market Preferred Shares, Series D, Auction Market Preferred Shares, Series E, Auction Market Preferred Shares, Series F, Auction Market Preferred Shares, Series G, and Auction Market Preferred Shares, Series H (collectively, the “Preferred Stock”). DESCRIPTION OF PREFERRED STOCK TENDERED Name(s) and Address(es) of Registered Holder(s) (Please fill in, if blank) Preferred Stock Tendered* 1oAll 2oPartial:oooo * Unless otherwise indicated, it will be assumed that all Preferred Stock is being tendered.See Instruction 3. 2 If you wish to tender all or any part of your Preferred Stock of Neuberger Berman Real Estate Securities Income Fund Inc., you should either: ● tender your Preferred Stock pursuant to the procedure for book-entry tender set forth in Section 4 of the Offer to Purchase; or ● request a broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you.If your Preferred Stock is registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you should contact such person if you desire to tender your Preferred Stock. Questions and requests for assistance or for additional copies of this Letter of Transmittal or the Offer to Purchase may be directed to Okapi Partners LLC at its address or telephone number set forth on the first page of this Letter of Transmittal. 3 ADDITIONAL INFORMATION REGARDING TENDERED PREFERRED STOCK PLEASE READ ACCOMPANYING INSTRUCTIONS CAREFULLY. Name of Tendering Institution Account Number Transaction Code Number Contact Person in Auction Department of Tendering Institution* Email Address of Contact Person in Auction Department* *If there is no established Auction Department, please include contact information for the party that submits auction instructions for Preferred Stock. 4 Ladies and Gentlemen: The undersigned hereby tenders to Neuberger Berman Real Estate Securities Income Fund Inc., a Maryland corporation (the “Fund”), the above-described shares of preferred stock, par value $0.0001 per share and liquidation preference of $25,000 per share, of one or more of the following designated series of shares: Auction Market Preferred Shares, Series A, Auction Market Preferred Shares, Series B, Auction Market Preferred Shares, Series C, Auction Market Preferred Shares, Series D, Auction Market Preferred Shares, Series E, Auction Market Preferred Shares, Series F, Auction Market Preferred Shares, Series G, and Auction Market Preferred Shares, Series H (collectively, the “Preferred Stock”), pursuant to the Fund’s offer to purchase for cash up to 100% of its outstanding shares of Preferred Stock (the “Offer”), upon the terms and subject to the conditions set forth in the Fund’s Offer to Purchase dated March 1, 2011, receipt of which is hereby acknowledged, and this Letter of Transmittal (which together constitute the “Offer Documents”).The price to be paid for the Preferred Stock is an amount per share, net to the seller in cash, equal to 98% of the liquidation preference per share (or $24,500 per share), plus any unpaid dividends accrued through March 28, 2011, or such later date to which the Offer is extended. Upon the terms and subject to the conditions of the Offer and effective upon acceptance for payment of and payment for the Preferred Stock tendered herewith, the undersigned hereby sells, assigns and transfers to, or upon the order of, the Fund all right, title and interest in and to all the Preferred Stock that is being tendered hereby and appoints Continental Stock Transfer & Trust Company (the “Depositary”) the true and lawful agent and attorney-in-fact of the undersigned with respect to such Preferred Stock, with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to: (i) transfer ownership of such Preferred Stock on the account books maintained by the Book-Entry Transfer Facility (as defined in the Offer to Purchase), as applicable, together, in any such case, with all accompanying evidences of transfer and authenticity, to or upon the order of the Fund; (ii) present such Preferred Stock for transfer on our books; and (iii) receive all benefits and otherwise exercise all rights of beneficial ownership of such Preferred Stock, subject to the next paragraph, all in accordance with the terms of the Offer. The undersigned hereby covenants, represents and warrants to the Fund that: (i) the undersigned has full power and authority to tender, sell, assign and transfer the Preferred Stock tendered hereby and that when and to the extent the same are accepted for payment by the Fund, the Fund will acquire good, marketable and unencumbered title thereto, free and clear of all security interest, liens, restrictions, charges, encumbrances, conditional sales agreements or other obligations relating to the sale or transfer of the Preferred Stock and not subject to any adverse claims; (ii) the undersigned understands that tenders of Preferred Stock pursuant to any of the procedures described in Section 4 of the Offer to Purchase and in the instructions to this Letter of Transmittal will constitute the undersigned’s acceptance of the terms and conditions of the Offer, including the undersigned’s representation and warranty that (a) 5 the undersigned has a “net long position,” within the meaning of Rule 14e-4 promulgated under the Securities Exchange Act of 1934, as amended (“Rule 14e-4”), in the Preferred Stock or equivalent securities at least equal to the Preferred Stock being tendered, and (b) the tender of Preferred Stock complies with Rule 14e-4; (iii) the undersigned will, upon request, execute and deliver any additional documents deemed by the Depositary or the Fund to be necessary or desirable to complete the sale, assignment and transfer of the Preferred Stock tendered hereby; and (iv) the undersigned has read, understands and agrees to all the terms of the Offer. All authority herein conferred or agreed to be conferred by this Letter of Transmittal shall survive the death or incapacity of the undersigned, and any obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, executors, administrators, successors, assigns, trustees in bankruptcy and legal representatives of the undersigned.Except as stated in the Offer to Purchase, this tender is irrevocable. The purchase price of each share of Preferred Stock will equal 98% of the liquidation preference per share (or $24,500 per share) (a 2% discount), plus any unpaid dividends accrued through March 28, 2011, or such later date to which the Offer is extended.All Preferred Stock validly tendered on or before the expiration date and not properly withdrawn will be purchased, subject to the terms and conditions of the Offer. If any tendered Preferred Stock is not accepted for payment pursuant to the terms and conditions of the Offer for any reason, such Preferred Stock will be returned without expense to the holder of Preferred Stock (“Stockholder”) in accordance with Section3 of the Offer to Purchase. The undersigned understands that tenders of Preferred Stock pursuant to any one of the procedures described in Section 4 of the Offer to Purchase and in the instructions hereto will constitute a binding agreement between the undersigned and the Fund upon the terms and subject to the conditions of the Offer.The undersigned acknowledges that under no circumstances will the Fund pay interest on the purchase price, including, without limitation, by reason of any delay in making payment. The undersigned recognizes that under the circumstances set forth in the Offer to Purchase, the Fund may terminate or amend the Offer; may postpone the acceptance for payment of, or the payment for, Preferred Stock tendered; or may accept for payment fewer than all of the shares of Preferred Stock tendered. A wire will be sent to the account at the Book-Entry Transfer Facility for the purchase price of any Preferred Stock purchased. 6 → SIGN HERE (Please complete and return the Substitute Form W-9 below) (Signature(s) of Owners) Dated: Name(s): (Please Print) Capacity (full title and location signed): Address: (Include Zip Code) Area Code and Telephone Number: (Must be signed by registered holder(s) exactly as name(s) appear(s) on a security position listing or by person(s) authorized to become registered holder(s) by certificate(s) and documents transmitted herewith.If signature is by a trustee, executor, administrator, guardian, attorney-in-fact, agent, officer of a corporation or other person acting in a fiduciary or representative capacity, please set forth full title and location of signing and see Instruction 4.) Guarantee Of Signature(s) (See Instructions 1 and 4) Authorized Signature: Name: Title: (Please Type or Print) Name of Firm: Address: (Include Zip Code) Area Code and Telephone No.: Dated: ← 7 SUBSTITUTE FORM W-9 Department of the Treasury/Internal Revenue Service Payer’s Request for Taxpayer Identification
